                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 1 of 26




                    1 JOSHUA M. MASUR (Pro Hac Vice)
                        BRIAN J. BECK (Pro Hac Vice)
                    2   ROBERT A, MANDEL, SBN 022936
                        ZUBER LAWLER LLP
                    3   2415 East Camelback Road, Suite 700
                        Phoenix, Arizona 85016
                    4   Telephone: +1 (602) 610-1944
                        Fax: +1 (213) 596-5621
                    5   rmandel@zuberlawler.com
                        tdancer@zuberlawler.com
                    6   Attorneys for Defendant Capna Intellectual, Inc.
                    7
                    8                        UNITED STATES DISTRICT COURT
                    9                                DISTRICT OF ARIZONA
                 10
                 11 Bloom Master Fund I, LLC, a Delaware             Case No. 2:21-CV-01116-DJH
                 12 limited liability company,                       DEFENDANT CAPNA
                                                                     INTELLECTUAL’S ANSWER TO
                 13                                     Plaintiff,   VERIFIED COMPLAINT
                 14 v.                                               AND
                 15                                                  COUNTERCLAIM OF CAPNA
                    Capna Intellectual, Inc., a California           INTELLECTUAL
                 16 corporation,    and    Tierra    Grow
                    Management, LLC, an Arizona limited
                 17
                    liability company,
                 18                                                  (Assigned to Hon. Diane J. Humetewa)
                                                    Defendants.
                 19
                 20           Pursuant Defendant Capna Intellectual Inc. (“Capna”), for its Answer to
                 21
                        Bloom Master Fund I, LLC’s (“Plaintiff”) Verified Complaint (the “Complaint”), and
                 22
                        for its Counterclaim against Plaintiff, asserts as follows:
                 23
                 24                               PRELIMINARY STATEMENT

                 25           1.     Capna denies the allegations of ¶ 1 of the Complaint, except admits that
                 26 Plaintiff attempts to assert federal claims of trademark infringement and unfair
                 27
                        competition under the Lanham Act, 15 U.S.C. §§ 1051, et seq., and that this district
                 28

0005-1030 / 1837081.2                             CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 2 of 26




                    1 court has federal question jurisdiction over such claims and supplemental
                    2 jurisdiction over the ancillary state law claims of registered trademark infringement,
                    3
                        common law trademark infringement, and unfair competition, and respectfully
                    4
                        avers that:
                    5
                    6           (a)   Capna began doing business under the BLOOM brand in 2014,
                    7           (b)   Capna is the assignee of all rights in Federal Trademark Registration No.
                    8
                        4,490,588 (the “Federally Registered Bloom Mark”), which was first used in
                    9
                 10 commerce on October 1, 2012,
                 11
                                (c)   the registration for the Federally Registered Bloom Mark issued on
                 12
                        March 4, 2014,
                 13
                 14             (d)   all rights in the registration were assigned to Capna on December 21,
                 15
                        2016,
                 16
                                (e)   Capna registered its BLOOM Design Mark with the Arizona Secretary
                 17
                 18 of State (the “Registered BLOOM Design Mark”) and the registration number for
                 19
                        Capna’s mark is 9222730, i.e., on May 18, 2021, Capna filed its application to register
                 20
                        the Registered BLOOM Design Mark, based on a first use of September 14, 2014,
                 21
                 22 and a first use in Arizona of April 28, 2021, and
                 23
                                (f)   Capna’s BLOOM logo is a sans-serif “BLOOM” with the O’s
                 24
                        intersecting, and the intersection colored red, as shown below:
                 25
                 26
                 27
                 28

                                                                    2                                 Case No. CV
0005-1030 / 1837081.2                              CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 3 of 26




                    1
                    2
                    3
                    4
                    5
                    6         2.     Capna admits the allegations of ¶ 2 of the Complaint.

                    7                      PARTIES, VENUE, AND JURISDICTION
                    8         3.     Capna lacks knowledge or information sufficient to form a belief as to
                    9
                        the veracity of the allegations of ¶ 3 of the Complaint and therefore denies the
                 10
                 11 allegations at that basis.
                 12           4.     Capna admits the allegations of ¶ 4 of the Complaint.
                 13           5.     Capna lacks knowledge or information sufficient to form a belief as to
                 14
                        the veracity of the allegations of ¶ 5 of the Complaint and therefore denies the
                 15
                        allegations on that basis.
                 16
                 17           6.     Capna admits that jurisdiction and venue are proper in this federal

                 18 district court.
                 19
                              7.     Capna lacks knowledge or information sufficient to form a belief as to
                 20
                        the veracity of the allegations of ¶ 7 of this Complaint and therefore denies the
                 21
                 22 allegations on that basis, and respectfully avers that, unlike the state courts of
                 23 Arizona, this federal district court does not assign cases to tiers based upon case
                 24 characteristics.
                 25
                                                                FACTS
                 26
                 27           8.     Capna denies the allegations of ¶ 8 of the Complaint.

                 28

                                                                   3                               Case No. CV
0005-1030 / 1837081.2                                CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 4 of 26




                    1         9.     Capna lacks knowledge or information sufficient to form a belief as to
                    2 the veracity of the allegations of ¶ 9 of the Complaint and therefore denies the
                    3
                        allegations on that basis.
                    4
                              10.    Capna lacks knowledge or information sufficient to form a belief as to
                    5
                    6 the veracity of the allegations of ¶ 10 of the Complaint and therefore denies the
                    7 allegations on that basis.
                    8
                              11.    Capna lacks knowledge or information sufficient to form a belief as to
                    9
                        the veracity of the allegations of ¶ 11 of the Complaint and therefore denies the
                 10
                 11 allegations on that basis.
                 12           12.    Capna denies the allegations of ¶ 12 of the Complaint, except admits
                 13 that Plaintiff has filed registrations with the Arizona Secretary of State for the marks
                 14
                        “bloom,” “bloom cannabis,” “bloom dispensary,” and “bloom dispensaries” in all
                 15
                 16 lower-case letters, and further denies that any of these registrations are valid.
                 17           13.    Capna denies the allegations of ¶ 13 of the Complaint, except admits
                 18 that the Arizona registration number for Plaintiff’s “bloom” (all lower case)
                 19
                        registration is 9228756.
                 20
                              14.    Capna denies the allegations of ¶ 14 of the Complaint, except admits
                 21
                 22 that the Arizona registration number for Plaintiff’s “bloom cannabis” (all lower case)
                 23 registration is 9228764.
                 24
                              15.    Capna denies the allegations of ¶ 15 of the Complaint.
                 25
                              16.    Capna denies the allegations of ¶ 16 of the Complaint, except admits
                 26
                 27 that the Arizona registration number for Plaintiff’s “bloom dispensaries” (all lower
                 28 case) registration is 9228769.

                                                                   4                               Case No. CV
0005-1030 / 1837081.2                                CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 5 of 26




                    1         17.    Capna denies the allegations of ¶ 17 of the Complaint, except admits
                    2 that Plaintiff has filed registrations with the Arizona Secretary of State for marks
                    3
                        containing the words “bloom,” “bloom cannabis,” “bloom dispensary,” and “bloom
                    4
                        dispensaries” in all lower-case letters, in which the double ‘o’ in “bloom” is depicted
                    5
                    6 as an orange lemniscate, and the remaining letters are depicted in black, and further
                    7 denies that any of these registrations are valid.
                    8
                              18.    Capna denies the allegations of ¶ 18 of the Complaint, except admits
                    9
                        that the Arizona registration number for Plaintiff’s mark consisting of the literal
                 10
                 11 element “bloom” in lower case letters, in which the double ‘o’ in “bloom” is depicted
                 12 as an orange lemniscate, and the remaining letters in the word “bloom” are depicted
                 13 in black, is 9228480.
                 14
                              19.    Capna denies the allegations of ¶ 19 of the Complaint, except admits
                 15
                 16 that the Arizona registration number for Plaintiff’s mark consisting of the literal
                 17 element “bloom cannabis” in lower case letters, in which the double ‘o’ in “bloom”
                 18 is depicted as an orange lemniscate, and the remaining letters in the word “bloom”
                 19
                        are depicted in black, is 9228482.
                 20
                              20.    Capna denies the allegations of ¶ 20 of the Complaint, except admits
                 21
                 22 that the Arizona registration number for Plaintiff’s mark consisting of the literal
                 23 element “bloom dispensary” in lower case letters, in which the double ‘o’ in “bloom”
                 24
                        is depicted as an orange lemniscate, and the remaining letters in the word “bloom”
                 25
                        are depicted in black, is 9228485.
                 26
                 27           21.    Capna denies the allegations of ¶ 21 of the Complaint, except admits

                 28 that the Arizona registration number for Plaintiff’s mark consisting of the literal

                                                                   5                                  Case No. CV
0005-1030 / 1837081.2                             CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 6 of 26




                    1 element “bloom dispensaries” in lower case letters, in which the double ‘o’ in
                    2 “bloom” is depicted as an orange lemniscate, and the remaining letters in the word
                    3
                        “bloom” are depicted in black, is 9228484.
                    4
                              22.   Capna admits the allegations of ¶ 22 of the Complaint, except denies
                    5
                    6 that the registrations described in paragraphs ¶¶ 17-21 are accurately described
                    7 under Arizona trademark law as “special character marks.”
                    8
                              23.   Capna denies the allegations of ¶ 23 of the Complaint.
                    9
                              24.   Capna lacks knowledge or information sufficient to form a belief as to
                 10
                 11 the veracity of the allegations of ¶ 24 of the Complaint and therefore denies the
                 12 allegations on that basis.
                 13           25.   Capna denies the allegations of ¶ 25 of the Complaint.
                 14
                              26.   Capna denies the allegations of ¶ 26 of the Complaint.
                 15
                              27.   Capna denies the allegations of ¶ 27 of the Complaint, except lacks
                 16
                 17 knowledge or information sufficient to form a belief as to the veracity of the
                 18 allegations pertaining to Plaintiff’s “expend[iture] [of] substantial time, money, and
                 19
                        resources marketing, advertising, and promoting” its “goods” and therefore denies
                 20
                        the referenced allegations on that basis.
                 21
                 22           28.   Capna denies the allegations of ¶ 28 of the Complaint.

                 23           29.   Capna denies the allegations of ¶ 29 of the Complaint.
                 24
                              30.   Capna denies the allegations of ¶ 30 of the Complaint.
                 25
                              31.   Capna denies the allegations of ¶ 31 of the Complaint.
                 26
                 27
                 28

                                                                    6                             Case No. CV
0005-1030 / 1837081.2                             CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 7 of 26




                    1         32.    Capna denies the allegations of ¶ 32 of the Complaint, except admits
                    2 that certain types of products bearing its federal and state registered trademark
                    3
                        BLOOM contain cannabis and are sold in Arizona and other states.
                    4
                              33.    Capna denies the allegations of ¶ 33 of the Complaint.
                    5
                    6         34.    Capna denies the allegations of ¶ 34 of the Complaint.

                    7         35.    Capna denies the allegations of ¶ 35 of the Complaint and respectfully
                    8
                        avers that a lemniscate is defined as a figure-eight shaped curve whose equation in
                    9
                        polar coordinates is ρ2=a2 cos 2θ or ρ2=a2 sin 2θ.
                 10
                 11           36.    Capna denies the allegations of ¶ 36 of the Complaint.

                 12           37.    Capna denies the allegations of ¶ 37 of the Complaint and respectfully
                 13 refers the Court to the averments of ¶ 1 of this Answer, which it incorporates herein
                 14
                        by reference, and to Exhibit 2 of the Complaint.
                 15
                              38.    Capna denies the allegations of ¶ 38 of the Complaint and respectfully
                 16
                 17 refers the Court to the averments of ¶ 1 of this Answer, which it incorporates herein
                 18 by reference.
                 19
                              39.    Capna denies the allegations of ¶ 39 of the Complaint, except admits
                 20
                        that certain types of products bearing its federal and state registered trademark
                 21
                 22 BLOOM contain cannabis and are sold in Arizona and other states.
                 23           40.    Capna lacks knowledge or information sufficient to form a belief as to
                 24
                        the veracity of the allegations of ¶ 40 of the Complaint and therefore denies the
                 25
                        allegations on that basis.
                 26
                 27
                 28

                                                                   7                               Case No. CV
0005-1030 / 1837081.2                                CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 8 of 26




                    1         41.    Capna lacks knowledge or information sufficient to form a belief as to
                    2 the veracity of the allegations of ¶ 41 of the Complaint and therefore denies the
                    3
                        allegations on that basis.
                    4
                              42.    Capna lacks knowledge or information sufficient to form a belief as to
                    5
                    6 the veracity of the allegations of ¶ 42 of the Complaint and therefore denies the
                    7 allegations on that basis.
                    8
                              43.    Capna lacks knowledge or information sufficient to form a belief as to
                    9
                        the veracity of the allegations of ¶ 43 of the Complaint and therefore denies the
                 10
                 11 allegations on that basis.
                 12           44.    Capna lacks knowledge or information sufficient to form a belief as to
                 13 the veracity of the allegations of ¶ 44 of the Complaint and therefore denies the
                 14
                        allegations on that basis, except respectfully avers that the goods that are sold in
                 15
                 16 Arizona bearing its federal and state registered trademark BLOOM are premium
                 17 products of the highest quality.
                 18           45.    Capna denies the allegations of ¶ 45 of the Complaint, except admits
                 19
                        that Plaintiff’s counsel sent a cease and desist letter to Capna addressing Capna’s
                 20
                        use of Capna’s trademark BLOOM and respectfully avers that the “objections” set
                 21
                 22 forth therein are meritless.
                 23           46.    Capna lacks knowledge or information sufficient to form a belief as to
                 24
                        the veracity of the allegations of ¶ 46 of the Complaint and therefore denies the
                 25
                        allegations on that basis, and respectfully avers that the “demands set out in
                 26
                 27 Plaintiff’s cease and desist letter” are baseless.
                 28

                                                                   8                               Case No. CV
0005-1030 / 1837081.2                                CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 9 of 26




                    1         47.    Capna lacks knowledge or information sufficient to form a belief as to
                    2 the veracity of the allegations of ¶ 47 of the Complaint and therefore denies the
                    3
                        allegations on that basis.
                    4
                              48.    Capna denies the allegations of ¶ 48 of the Complaint.
                    5
                    6         49.    Capna lacks knowledge or information sufficient to form a belief as to

                    7 the veracity of the allegations of ¶ 49 of the Complaint and therefore denies the
                    8
                        allegations on that basis.
                    9
                              50.    Capna denies the allegations of ¶ 50 of the Complaint.
                 10
                 11           51.    Capna denies the allegations of ¶ 51 of the Complaint.

                 12                                          COUNT ONE
                 13                  (Federal Common Law Trademark Infringement)
                 14
                              52.    Capna repeats and reasserts its answers to the allegations of ¶¶ 1 – 51
                 15
                 16 of the Complaint as if fully set forth herein.
                 17           53.    Capna denies the allegations of ¶ 53 of the Complaint.
                 18           54.    Capna denies the allegations of ¶ 54 of the Complaint.
                 19
                              55.    Capna denies the allegations of ¶ 55 of the Complaint.
                 20
                              56.    Capna denies the allegations of ¶ 56 of the Complaint.
                 21
                              57.    Capna denies the allegations of ¶ 57 of the Complaint.
                 22
                 23                                         COUNT TWO

                 24                              (Federal Unfair Competition)

                 25           58.    Capna repeats and reasserts its answers to the allegations of ¶¶ 1 – 58
                 26 of the Complaint as if fully set forth herein.
                 27
                              59.    Capna denies the allegations of ¶ 59 of the Complaint.
                 28

                                                                   9                               Case No. CV
0005-1030 / 1837081.2                                CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 10 of 26




                    1         60.    Capna denies the allegations of ¶ 60 of the Complaint.
                    2         61.    Capna denies the allegations of ¶ 61 of the Complaint.
                    3         62.    Capna denies the allegations of ¶ 62 of the Complaint.
                    4
                              63.    Capna denies the allegations of ¶ 63 of the Complaint.
                    5
                              64.    Capna denies the allegations of ¶ 64 of the Complaint.
                    6
                                                         COUNT THREE
                    7
                                      (Arizona Registered Trademark Infringement)
                    8
                    9         65.    Capna repeats and reasserts its answers to the allegations of ¶¶ 1 – 64

                 10 of the Complaint as if fully set forth herein.
                 11           66.    Capna denies the allegations of ¶ 66 of the Complaint and respectfully
                 12
                        refers the Court to the referenced statutory provision for its content.
                 13
                              67.    Capna denies the allegations of ¶ 67 of the Complaint and respectfully
                 14
                 15 refers the Court to the referenced statutory provision for its content.
                 16           68.    Capna denies the allegations of ¶ 68 of the Complaint and respectfully
                 17
                        refers the Court to the referenced case law for its content.
                 18
                              69.    Capna denies the allegations of ¶ 69 of the Complaint.
                 19
                 20           70.    Capna denies the allegations of ¶ 70 of the Complaint.

                 21           71.    Capna denies the allegations of ¶ 71 of the Complaint.
                 22
                              72.    Capna denies the allegations of ¶ 72 of the Complaint.
                 23
                              73.    Capna denies the allegations of ¶ 73 of the Complaint.
                 24
                 25           74.    Capna denies the allegations of ¶ 74 of the Complaint.

                 26           75.    Capna denies the allegations of ¶ 75 of the Complaint.
                 27           76.    Capna denies the allegations of ¶ 76 of the Complaint.
                 28

                                                                  10                               Case No. CV
0005-1030 / 1837081.2                             CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 11 of 26




                    1         77.    Capna denies the allegations of ¶ 77 of the Complaint.
                    2         78.    Capna denies the allegations of ¶ 78 of the Complaint.
                    3
                                                           COUNT FOUR
                    4
                                     (Arizona Common Law Trademark Infringement)
                    5
                    6         79.    Capna repeats and reasserts its answers to the allegations of ¶¶ 1 – 78

                    7 of the Complaint as if fully set forth herein.
                    8
                              80.    Capna denies the allegations of ¶ 80 of the Complaint.
                    9
                              81.    Capna denies the allegations of ¶ 81 of the Complaint.
                 10
                 11                                         COUNT FIVE

                 12                                    (Unfair Competition)
                 13           82.    Capna repeats and reasserts its answers to the allegations of ¶¶ 1 – 81
                 14
                        of the Complaint as if fully set forth herein.
                 15
                              83.    Capna denies the allegations of ¶ 83 of the Complaint and respectfully
                 16
                 17 refers the Court to the referenced case law for its content.
                 18           84.    Capna denies the allegations of ¶ 84 of the Complaint and respectfully
                 19
                        refers the Court to the referenced case law for its content.
                 20
                              85.    Capna denies the allegations of ¶ 85 of the Complaint.
                 21
                 22           86.    Capna denies the allegations of ¶ 86 of the Complaint.

                 23           87.    Capna denies the allegations of ¶ 87 of the Complaint.
                 24
                              88.    Capna denies the allegations of ¶ 88 of the Complaint.
                 25
                              89.    Capna denies the allegations of ¶ 89 of the Complaint.
                 26
                 27           90.    Capna denies the allegations of ¶ 90 of the Complaint.

                 28           91.    Capna denies the allegations of ¶ 91 of the Complaint.

                                                                   11                              Case No. CV
0005-1030 / 1837081.2                              CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 12 of 26




                    1         92.    Capna denies the allegations of ¶ 92 of the Complaint.
                    2         93.    Capna denies the allegations of ¶ 93 of the Complaint.
                    3
                              94.    Any allegation of the Complaint that is not specifically admitted in this
                    4
                        Answer is denied.
                    5
                    6               FURTHER ANSWER AND AFFIRMATIVE DEFENSES

                    7         95.    By way of further Answer and for its affirmative defenses, Capna denies
                    8
                        that it is liable to Plaintiff on any of the claims alleged in the Complaint and denies
                    9
                        that Plaintiff is entitled to monetary damages, disgorgement of profits, treble or
                 10
                 11 punitive damages, equitable relief including without limitation a temporary
                 12 restraining order, preliminary injunction, or permanent injunction, attorneys’ fees,
                 13 costs, pre-judgment interest, or to any other relief whatsoever, whether or not
                 14
                        demanded explicitly in the Complaint, and further asserts as follows:
                 15
                                               FIRST AFFIRMATIVE DEFENSE
                 16
                 17                                 (Failure to State a Claim)
                 18           96.    The Complaint, on one or more counts set forth therein, fails to state a
                 19
                        claim upon which relief can be granted.
                 20
                                              SECOND AFFIRMATIVE DEFENSE
                 21
                 22                                      (Unclean Hands)

                 23           97.    Plaintiff’s claims are barred by the doctrine of unclean hands.
                 24
                                               THIRD AFFIRMATIVE DEFENSE
                 25
                                                       (Non-Infringement)
                 26
                 27           98.    Capna has not infringed any applicable trademarks under federal or

                 28 Arizona law.

                                                                   12                                  Case No. CV
0005-1030 / 1837081.2                             CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 13 of 26




                    1                        FOURTH AFFIRMATIVE DEFENSE
                    2                                    (No Causation)
                    3
                              99.    Plaintiff’s claims against Capna are barred because Plaintiff’s damages,
                    4
                        if any, were not caused by Capna.
                    5
                    6                          FIFTH AFFIRMATIVE DEFENSE

                    7                                       (No Damage)
                    8
                              100. Without admitting that the Complaint states a claim, there has been no
                    9
                        damage in any amount, manner, or at all by reason of any act alleged against Capna
                 10
                 11 in the Complaint, and the relief prayed for in the Complaint therefore cannot be
                 12 granted.
                 13                           SIXTH AFFIRMATIVE DEFENSE
                 14
                                                  (Lack of Irreparable Harm)
                 15
                              101.   Plaintiff’s claims for injunctive relief are barred because Plaintiff
                 16
                 17 cannot show that it has or will suffer any irreparable harm from Capna’s actions.
                 18                         SEVENTH AFFIRMATIVE DEFENSE
                 19
                                                (Adequacy of Remedy at Law)
                 20
                              102. The alleged injury or damage suffered by Plaintiff, if any, would be
                 21
                 22 adequately compensated by damages, and, accordingly, Plaintiff has a complete and
                 23 adequate remedy at law is not entitled to equitable relief.
                 24
                                             EIGHTH AFFIRMATIVE DEFENSE
                 25
                                           (Waiver, Acquiescence, and Estoppel)
                 26
                 27           103. Each of the purported claims set forth in the Complaint is barred by the

                 28 doctrines of waiver, acquiescence, and estoppel.

                                                                  13                                Case No. CV
0005-1030 / 1837081.2                             CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 14 of 26




                    1                           NINTH AFFIRMATIVE DEFENSE
                    2                                   (Failure to Mitigate)
                    3
                              104. The claims asserted in the Complaint are barred, in whole or in part,
                    4
                        because of failure to mitigate damages, if such damages exist.
                    5
                    6                           TENTH AFFIRMATIVE DEFENSE

                    7                               (Prior State Registration)
                    8
                              105. Plaintiff’s registered trademarks cannot be enforced against Capna
                    9
                        because Capna registered its mark in Arizona before Plaintiff registered its marks.
                 10
                 11                          ELEVENTH AFFIRMATIVE DEFENSE

                 12                                    (Federal Preemption)
                 13           106. Plaintiff’s Arizona registered and/or common law trademarks are
                 14
                        unenforceable because they enroach on Capna’s federal trademark rights.
                 15
                                              TWELFTH AFFIRMATIVE DEFENSE
                 16
                 17                       (Invalidity of State Trademark Registrations)
                 18           107.   Plaintiff’s trademark registrations in Arizona are invalid under A.R.S.
                 19
                        § 44-1442(6) because they resemble the mark Capna previously registered in
                 20
                        Arizona and/or because they are preempted by Capna’s federal trademark
                 21
                 22 registration.
                 23                                 ADDITIONAL DEFENSES
                 24
                              108. Capna reserves the right to assert additional defenses based on
                 25
                        information obtained or learned during discovery.
                 26
                 27           WHEREFORE, Capna prays for judgment as follows:

                 28                  a.      that Plaintiff takes nothing by way of its Complaint;

                                                                   14                                Case No. CV
0005-1030 / 1837081.2                              CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 15 of 26




                    1                b.    that the Complaint, and each and every purported claim for relief
                    2         therein, be dismissed with prejudice;
                    3
                                     c.    that Capna be awarded its costs of suit incurred herein, including
                    4
                              reasonable attorneys’ fees and expenses; and
                    5
                    6                d.    for such other and further relief as the Court deems just and

                    7         proper.
                    8
                                                        COUNTERCLAIM
                    9
                              Capna Intellectual, Inc., i.e., Capna, as defined above, for its Counterclaim
                 10
                 11 against Bloom Master Fund I, LLC (hereafter, “Counter-Defendant”), alleges as
                 12 follows:
                 13           109.   Capna is the assignee of all rights in Federal Trademark Registration
                 14
                        No. 4,490,588—i.e., the Federally Registered Bloom Mark, as that term is defined
                 15
                 16 above.
                 17           110.   Capna’s Federally Registered Bloom Mark was first used in commerce
                 18 on October 1, 2012, and the registration issued on March 4, 2014.
                 19
                              111.   All rights in the registration of the Federally Registered Bloom Mark
                 20
                        were assigned to Capna on December 21, 2016.
                 21
                 22           112.   True and correct copies of the federal registration certificate and

                 23 assignment of all rights in the Federally Registered Bloom Mark are attached hereto
                 24
                        as Exhibit 1 and 2, respectively.
                 25
                              113.   Capna has registered its BLOOM Design Mark with the Arizona
                 26
                 27 Secretary of State—i.e., the Registered BLOOM Design Mark, as that term is defined
                 28 above.

                                                                 15                                 Case No. CV
0005-1030 / 1837081.2                             CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 16 of 26




                    1         114.   On May 18, 2021, Capna filed its application to register the Registered
                    2 BLOOM Design Mark, based on a first use of September 14, 2014, and a first use in
                    3
                        Arizona of April 28, 2021.
                    4
                              115.   A true and correct copy of the database entry for the Registered
                    5
                    6 BLOOM Design Mark, Arizona registration number 9222730, is attached hereto as
                    7 Exhibit 3.
                    8
                              116.   Counter-Defendant has admitted, including in its Complaint, using
                    9
                        marks similar or identical to Capna’s Federally Registered Bloom Mark and
                 10
                 11 Registered BLOOM Design Mark.
                 12                        PARTIES, JURISDICTION, AND VENUE
                 13           117.   Capna is a corporation organized and existing under the laws of the
                 14
                        State of California with its principal place of business located in California.
                 15
                              118.   Counter-Defendant is alleged in its Complaint to be a limited liability
                 16
                 17 company organized and existing under the laws of the State of Delaware and to be
                 18 operating its business in Arizona.
                 19
                              119.   This Court has subject matter jurisdiction over this action pursuant to
                 20
                        28 U.S.C. § 1331, as Capna’s Lanham Act claims and federal declaratory judgment
                 21
                 22 claims arise under the Constitution, laws or treaties of the United States, and
                 23 pursuant to 28 U.S.C. § 1367, as Capna’s state law claims are so related to its Lanham
                 24
                        Act and federal declaratory judgment claims that they form part of the same case or
                 25
                        controversy under Article III of the United States Constitution.
                 26
                 27           120. This Court also or alternatively has subject matter jurisdiction over this

                 28 action pursuant to 28 U.S.C.§ 1332, as the matter in controversy exceeds the sum or

                                                                   16                                     Case No. CV
0005-1030 / 1837081.2                             CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 17 of 26




                    1 value of $75,000, exclusive of interest and costs, and is between citizens of different
                    2 States.
                    3
                              121.   This Court has general personal jurisdiction over Counter-Defendant,
                    4
                        as it conducts business in Arizona on a substantial or continuous or systematic basis
                    5
                    6 and therefore is present in the state.
                    7         122. This Court also or alternatively has specific jurisdiction over Counter-
                    8
                        Defendant as it purposefully availed itself of the privilege of conducting business in
                    9
                        Arizona, Capna’s claims for relief against Counter-Defendant arise out of relate to
                 10
                 11 Counter-Defendant’s contacts with Arizona, and the exercise of jurisdiction over
                 12 Counter-Defendant is reasonable.
                 13           123. Venue is proper in this judicial district pursuant to 28 U.S.C. §§
                 14
                        1391(b)(1) and (b)(2), as Counter-Defendant resides in Arizona within the meaning
                 15
                 16 of the statute and a substantial part of the events or omissions giving rise to Capna’s
                 17 claims for relief against Counter-Defendant occurred, or a substantial part of the
                 18 property that is the subject matter of this action is situated, in Arizona.
                 19
                                                  FIRST CLAIM FOR RELIEF
                 20
                                     (Infringement of Federally Registered Trademark
                 21
                 22                             in Violation of 15 U.S.C. § 1114)

                 23           124. Capna reasserts and incorporates the allegations of ¶¶ 109 - 123 of its
                 24
                        Counterclaim as though fully set forth herein.
                 25
                              125. Counter-Defendant’s acts caused, or are likely to cause, confusion,
                 26
                 27 mistake, or deception because it is likely that the public will mistakenly believe that
                 28 Counter-Defendant’s Products sold using the Bloom Name have their source or

                                                                  17                                 Case No. CV
0005-1030 / 1837081.2                             CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 18 of 26




                    1 origin with Capna or are in some manner approved by, associated with, sponsored
                    2 by or connected with Capna, all in violation of 15 U.S.C. §§ 1114 et. seq.
                    3
                              126. On information and belief, Counter-Defendant’s actions were
                    4
                        undertaken willfully, and with the intent to confuse and deceive the public.
                    5
                    6         127.   Counter-Defendant’s acts have damages, or may damage, Capna’s

                    7 business, reputation, and goodwill, and have interfered, or may interfere, with
                    8
                        Capna’s use of the Federally Registered Bloom Mark and sale of Capna’s Bloom
                    9
                        Brand Products and Services.
                 10
                 11           128. Counter-Defendants have caused, and unless enjoined will continue to

                 12 cause, irreparable harm and injury to Capna for which there is no adequate remedy
                 13 at law.
                 14
                              129. Pursuant to 15 U.S.C. § 1116, Counter-Defendant should be
                 15
                 16 preliminarily and, upon final hearing permanently, enjoined from using the Bloom
                 17 Name or variants thereof, or otherwise infringing on Capna trademark rights in the
                 18 Federally Registered Bloom Mark.
                 19
                              130. Pursuant to 15 U.S.C. § 1117, Capna is entitled to recover from Counter-
                 20
                        Defendants and hereby demands:
                 21
                 22           (a)    All profits received by Counter-Defendants from its use of the Bloom

                 23           Name or variants thereof;
                 24
                              (b)    Damages sustained by Capna due to Counter-Defendant’s use of the
                 25
                              Bloom Name or variants thereof;
                 26
                 27
                 28

                                                                 18                                    Case No. CV
0005-1030 / 1837081.2                            CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 19 of 26




                    1         (c)    Exceptional damages for intentional infringement, bad faith, and
                    2         willful conduct, equal to three times profits or damages, whichever is greater;
                    3
                              and
                    4
                              (d)    All costs of this action, including attorneys’ fees.
                    5
                    6         131.   Pursuant to 15 U.S.C. § 1118, Capna is also entitled to and hereby

                    7 requests an order from this Court compelling Counter-Defendant to destroy all
                    8
                        materials bearing the Bloom Name or variants thereof.
                    9
                                                 SECOND CLAIM FOR RELIEF
                 10
                 11             (Federal False Designation of Origin and Representation

                 12                           in Violation of 15 U.S.C. § 1125(a))
                 13           132. Capna reasserts and incorporates by reference the of allegations of ¶¶
                 14
                        109 – 131 of its Counterclaim as though fully set forth herein.
                 15
                              133. Counter-Defendant’s use of the Bloom Name or variants thereof to
                 16
                 17 identify Counter-Defendant’s Products sold using the Bloom Name is a false
                 18 designation of origin that has caused, or is likely to cause, confusion, mistake, and
                 19
                        deception as to the affiliation, connection or association between the Products and
                 20
                        the goods, services and commercial activities of Capna, all in violation of 15 U.S.C. §
                 21
                 22 1125(a)(1)(A).
                 23           134. On information and belief, Counter-Defendant has infringed on
                 24
                        Capna’s trademark rights for Capna’s Bloom Brand Products and Services with the
                 25
                        intent to: compete against Capna; trade on Capna’s reputation and goodwill by
                 26
                 27 causing consumer confusion and mistake; and deceive the public into believing that
                 28 are associated with, sponsored by, or approved by Capna, when they are not.

                                                                   19                                 Case No. CV
0005-1030 / 1837081.2                             CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 20 of 26




                    1         135. On information and belief, Defendant has actual knowledge of Capna’s
                    2 ownership and prior use of the Bloom Name, and, without Capna’s consent, has
                    3
                        willfully violated 15 U.S.C. § 1125(a).
                    4
                              136. Defendant’s aforementioned acts have irreparably injured Capna in an
                    5
                    6 amount to be determined at trial. Such irreparable injury will continue unless and
                    7 until Defendants are preliminarily and permanently enjoined by this Court from
                    8
                        further violation of Capna’s rights, for which Capna has no adequate remedy at law.
                    9
                                                   THIRD CLAIM FOR RELIEF
                 10
                 11                  (Infringement of Arizona Registered Trademark)

                 12           137.   Capna reasserts and incorporates by reference the allegations of ¶¶ 109
                 13 - 136 of this Counterclaim as though fully set forth herein.
                 14
                              138. The Registered BLOOM Design Mark has exclusively indicated the
                 15
                 16 business of Capna since 2014.
                 17           139. Counter-Defendant’s commercial use of its infringing Bloom Name and
                 18 Logo for cannabis products constitutes the unlawful acts of trademark infringement,
                 19
                        initial interest confusion, false advertising, palming off, and/or misappropriation.
                 20
                              140. Counter-Defendant’s commercial use of the infringing Bloom Name
                 21
                 22 and Logo for cannabis products is likely to deceive consumers into believing that
                 23 Counter-Defendants’ product is actually the product that Capna offers for sale.
                 24
                              141.   Counter-Defendant’s commercial use of the infringing Bloom Name
                 25
                        and Logo for cannabis products is the effective equivalent of making an active
                 26
                 27 misrepresentation as to the source of the product.
                 28

                                                                  20                                 Case No. CV
0005-1030 / 1837081.2                              CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 21 of 26




                    1         142. Counter-Defendant’s commercial use of the infringing Bloom Name
                    2 and Logo for cannabis products constitutes an attempt to mislead consumers into
                    3
                        believing that Counter-Defendants’ product is actually the product of its better-
                    4
                        known competitor, Capna.
                    5
                    6         143. Counter-Defendant’s commercial use of the infringing Bloom Name

                    7 and Logo for cannabis products is an attempt to misappropriate and capitalize upon
                    8
                        the goodwill associated with Capna’s Registered BLOOM Design Mark for cannabis
                    9
                        products.
                 10
                 11           144. These facts indicate the existence of marketplace confusion, consumer

                 12 deception, and the false impression among the public that two competing but
                 13 identically-named products are in fact the same, or come from the same source,
                 14
                        manufacturer, or origin.
                 15
                              145. Thus, Counter-Defendant’s use of the infringing Bloom Name and Logo
                 16
                 17 infringes on Capna’s rights and leads to reasonable consumer confusion.
                 18           146. As a direct and proximate result of Counter-Defendant’s infringement
                 19
                        of Capna’s Registered BLOOM Design Mark, use of the Infringing Mark, and unfair
                 20
                        competition, Capna has suffered damages in an amount to be determined at trial.
                 21
                 22                            FOURTH CLAIM FOR RELIEF

                 23     (Federal Declaratory Judgment of Non-Infringement of Trademarks –
                 24
                                                    28 U.S.C. §§ 2201, et seq.)
                 25
                              147. Capna repeats and reasserts the allegations of ¶¶ 109 - 146 of this
                 26
                 27 Counterclaim as if fully set forth herein.
                 28

                                                                 21                              Case No. CV
0005-1030 / 1837081.2                              CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 22 of 26




                    1         148. Counter-Defendant asserts and alleges that use of the BLOOM mark on
                    2 Capna products sold in Arizona infringes on its purported trademarks in violation
                    3
                        of the Lanham Act, 15 U.S.C. § 1051, et seq., and has brought suit against Capna on
                    4
                        this basis.
                    5
                    6         149. Capna denies all such assertions and allegations by Counter-

                    7 Defendant.
                    8
                              150. An actual, present and justiciable controversy has arisen between
                    9
                        Capna and Counter-Defendant concerning Capna’s right to use the BLOOM mark
                 10
                 11 on Capna products sold in Arizona.
                 12           151.    Capna is entitled to and hereby seeks a federal declaratory judgment
                 13 from this federal district court that its conduct does not constitute trademark
                 14
                        infringement.
                 15
                                                  FIFTH CLAIM FOR RELIEF
                 16
                 17      (Federal Declaratory Judgment of No Unfair Competition, 28 U.S.C. §
                 18                                        2201, et seq.)
                 19
                              152. Capna repeats and reasserts the allegations of ¶¶ 109 - 151 of this
                 20
                        Counterclaim as if fully set forth herein.
                 21
                 22           153. Counter-Defendant asserts and alleges that use of the BLOOM mark on

                 23 Capna products sold in Arizona constitutes unfair competition under the Lanham
                 24
                        Act, 15 U.S.C. § 1051, et seq., and has brought suit against Capna on this basis.
                 25
                              154. Capna denies all such assertions and allegations by Counter-
                 26
                 27 Defendant.
                 28

                                                                     22                               Case No. CV
0005-1030 / 1837081.2                             CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 23 of 26




                    1         155.   An actual, present and justiciable controversy has arisen between
                    2 Capna and Counter-Defendant concerning Capna’s right to use the BLOOM mark
                    3
                        on Capna products sold in Arizona.
                    4
                              156. Capna is entitled to and hereby seeks a federal declaratory judgment
                    5
                    6 from this federal district court that its conduct does not constitute unfair
                    7 competition under the Lanham Act.
                    8
                                                  SIXTH CLAIM FOR RELIEF
                    9
                         (Federal Declaratory Judgment of Non-Infringement of Registered or
                 10
                 11       Common Law Trademarks under and No Unfair Competition Under

                 12                         Arizona law, 28 U.S.C. § 2201, et. seq.)
                 13           157.   Capna repeats and reasserts the allegations of ¶¶ 109 - 156 of this
                 14
                        Counterclaim as if fully set forth herein.
                 15
                              158. Counter-Defendant asserts and alleges that use of the BLOOM mark on
                 16
                 17 Capna products sold in Arizona constitutes registered or common law trademark
                 18 infringement and unfair competition under Arizona law, and has brought suit
                 19
                        against Capna on those bases.
                 20
                              159. Capna denies all such assertions and allegations by Counter-
                 21
                 22 Defendant.
                 23           160. An actual, present and justiciable controversy has arisen between
                 24
                        Capna and Counter-Defendant concerning Capna’s right to use the BLOOM mark
                 25
                        on Capna products sold in Arizona.
                 26
                 27
                 28

                                                                     23                         Case No. CV
0005-1030 / 1837081.2                             CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 24 of 26




                    1         161.   Capna in entitled to and hereby seeks a federal declaratory judgment
                    2 from this federal district court that its conduct does not constitute registered or
                    3
                        common law trademark infringement or unfair competition under Arizona law.
                    4
                                        PRAYER FOR RELIEF ON COUNTERCLAIM
                    5
                    6         WHEREFORE, Capna prays for judgment against Counter-Defendant on its

                    7 Counterclaim as follows:
                    8
                              A.     On the First Claim for Relief, finding Counter-Defendant liable and
                    9
                        awarding Capna the full measure of monetary damages, disgorgement of profits,
                 10
                 11 treble or punitive damages, equitable relief including without limitation injunctive
                 12 relief, attorneys’ fees, costs, pre-judgment interest, and any other relief whatsoever,
                 13 whether or not demanded explicitly in the Counterclaim, to which Capna is lawfully
                 14
                        entitled.
                 15
                              B.     On the Second Claim for Relief, finding Counter-Defendant liable and
                 16
                 17 awarding Capna the full measure of monetary damages, disgorgement of profits,
                 18 treble or punitive damages, equitable relief including without limitation injunctive
                 19
                        relief, attorneys’ fees, costs, pre-judgment interest, and any other relief whatsoever,
                 20
                        whether or not demanded explicitly in the Counterclaim, to which Capna is lawfully
                 21
                 22 entitled.
                 23           C.     On the Third Claim for Relief, finding Counter-Defendant liable and
                 24
                        awarding Capna the full measure of monetary damages, disgorgement of profits,
                 25
                        treble or punitive damages, equitable relief including without limitation injunctive
                 26
                 27 relief, attorneys’ fees, costs, pre-judgment interest, and any other relief whatsoever,
                 28

                                                                  24                                  Case No. CV
0005-1030 / 1837081.2                             CAPNA’S ANSWER AND COUNTERCLAIM
                          Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 25 of 26




                    1 whether or not demanded explicitly in the Counterclaim, to which Capna is lawfully
                    2 entitled.
                    3
                              D.    On the Fourth, Fifth, and Sixth Claims for Relief, entering judgment in
                    4
                        accordance with the declaratory relief sought and awarding Capna its costs in this
                    5
                    6 action.
                    7         E.    On all Claims for Relief herein, entering such further relief to which
                    8
                        Capna may be entitled as a matter of law or equity, or which this Court determines
                    9
                        to be just and proper.
                 10
                 11           RESPECTFULLY SUBMITTED this 30th day of June 2021.
                                                       ZUBER LAWLER LLP
                 12
                 13
                                                       By: /s/ Robert A. Mandel
                 14
                                                          Joshua M. Masur, (Pro Hac Vice)
                 15                                       Brian J. Beck (Pro Hac Vice)
                                                          Robert A. Mandel, SBN 022936
                 16                                       2415 E. Camelback Rd., Ste. 700
                 17                                       Phoenix, Arizona 85016
                                                          Counsel for Defendant Capna
                 18                                       Intellectual, Inc.
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28

                                                                25                                Case No. CV
0005-1030 / 1837081.2                            CAPNA’S ANSWER AND COUNTERCLAIM
                        Case 2:21-cv-01116-DJH Document 11 Filed 06/30/21 Page 26 of 26




                    1                         CERTIFICATE OF SERVICE
                    2       I hereby certify that on June 30, 2021, I electronically transmitted the
                      foregoing document to the Clerk’s Office using the CM/ECF System for filing and
                    3 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
                    4
                                                   Jesse R. Callahan, Esq.
                    5                              Jason M. Covault, Esq.
                                                 Michelle L. Mozdzen, Esq,
                    6                   MAY, POTENZA, BARAN & GILLESPIE, P.C.
                                              201 N. Central Ave., 22nd Floor
                    7                          Phoenix, Arizona 85004-0608
                                      Attorneys for Plaintiff Bloom Master Fund I, LLC
                    8
                                                   David W. Williams, Esq.
                    9                       DAVIS MILES MCGUIRE GARDNER
                                              40 E. Rio Salado Parkway, Ste. 425
                 10                                 Tempe, Arizona 85281
                                   Attorneys for Defendant Tierra Grow Management, LLC
                 11
                 12          Dated this 30th day of June 2021.

                 13                                        /s/ Robert A. Mandel
                                                                 Robert A. Mandel
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28

                                                                 26                            Case No. CV
0005-1030 / 1837081.2                          CAPNA’S ANSWER AND COUNTERCLAIM
